Citation Nr: 1704411	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  15-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Appellant served in the Army National Guard, to include a period of active duty for training (ACDUTRA) from July 1960 to December 1960.  See DD Form 4, Enlistment Record - Armed Forces of the United States (dated April 1960); Department of the Army, National Guard Bureau (dated June 1960) (Appellant ordered to ACDUTRA effective July 1960); DA Form 481, Military Leave Record (dated December 1960) (leave credited for period from July 1960 to December 1960); DD Form 214 (Appellant ordered to ACDUTRA from July 1960 to December 1960).
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied service connection for bilateral hearing loss and tinnitus.  The Appellant filed a notice of disagreement (NOD) in July 1974.  The RO furnished the Appellant a Statement of the Case in August 2015.  The Appellant filed a substantive appeal (VA Form 9) in September 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Appellant's case.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant's bilateral hearing loss disability was not manifested in active military service or during a period of ACDUTRA, and is not shown to be otherwise related to the Appellant's military service.

2.  The Appellant's tinnitus was not manifested in active military service or during a period of ACDUTRA, and is not shown to be otherwise related to the Appellant's military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral loss are not met.  38 U.S.C.A. §§ 101 (16), (22), (23), (24), 1110 (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d), 3.303 (2016).

2.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 101 (16), (22), (23), (24), 1110 (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist  

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a letter sent to the Appellant in February 2014, which fully addressed all notice elements and was sent prior to the initial Regional Office decision in this matter.  The letter informed the Appellant of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence as well as the criteria for establishing a disability rating and effective date of an award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Appellant in claim development.  VA has undertaken efforts to obtain the service treatment records and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, VA has attempted to obtain all VA treatment records; however, notification was received that no such records exist.  VA has obtained the service treatment records, the service personnel records, and the reports of private and VA examinations.  Neither the Appellant nor his representative has identified any additional existing relevant evidence that has not been obtained or is necessary for a fair adjudication of the claims.  Thus, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Appellant is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection Claims 

The Appellant seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Legal Criteria

The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or release therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a)(2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2016).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service of, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016).

In general, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific to claims for service connection for hearing loss, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (emphasis added); see also Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Board is required to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background and Analysis

Here, the Appellant contends he was exposed to loud noise in service that caused his current bilateral hearing disability and tinnitus.  In written statements in July 2014 and September 2015, the Appellant maintains that he was exposed to loud noise during service, and that his bilateral hearing loss and tinnitus have been present ever since.

The DD Form 214 discloses that the Appellant's military occupational specialty was that of a clerk typist, and that the decoration, medal, and/or badge awarded or authorized was that of a marksman (Rifle M-1).

As regards to the Appellant's period of military service from July 23, 1960 to December 21, 1960, the information of record establishes that such period was for ACDUTRA.  As such, in order for the Appellant to obtain "Veteran" status for that period of service, the Appellant has to establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.

The service treatment records reveal no complaint, diagnosis, or treatment for hearing loss or tinnitus.  For instance, when examined for enlistment into the Army National Guard in April 1960, the Appellant underwent a whisper voice test and was found to be 15/15, and the Appellant was found qualified for enlistment in the Army National Guard.  Moreover, when examined in November 1960 for purposes of separation, the Appellant again underwent a whisper voice test and was found to be 15/15.  No defect or abnormality of the ears, ear drums, hearing, or auditory acuity, as well as any organic defect, was found on separation examination.  See November 1960 Report of Medical Examination, Physical Profile of "1" for Hearing (showing a high level of medical fitness for hearing).  In fact, on the November 1960 Report of Medical History, the Appellant wrote in his own words that his present health was "Good," and he denied having had or now having ear trouble, running ears, or having to wear hearing aids.

Post service, in August 2013, the Appellant underwent a private audiogram.  Audiometric testing revealed bilateral, mild to profound, high frequency, sensorineural hearing loss, and the examiner noted that the Appellant reported exposure to excessive noise levels while serving in the Army in an armor division.  On examination, pure tone threshholds, in deceibels were as follows:


500
1000
2000
3000
4000
Right
15
15
45
65
55
Left
10
10
55
65
70

The examiner reported speech discrimination results of 68 percent in the left ear and 84 percent in the right ear.

In May 2014, the Appellant underwent a VA audiological examination.  The examiner reported in the hearing loss and tinnitus disability benefits questionnaire (DBQ), that he reviewed the Appellant's medical records.  The Appellant reported having hearing difficulties in both ears that caused difficulty when talking on the telephone and required the Appellant to ask people to repeat what they had said to him.  The Appellant gave a history of noise exposure from gun fire, and noted that he did not use any hearing protection nor did he require a hearing conservation program.  On examination, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Avg
Right
15
15
30
35
40
30
Left
20
15
30
40
45
32.5

The examiner reported speech discrimination scores of 94 percent in both the right and left ears.  The examiner opined that the Appellant's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner provided the rationale that "[a]lthough he has bilateral hearing loss, those are consistent with presbycusis according to the study by Brant and Fozard (1990).  Also, a recent study by Wilson, RH; Colleen, CM; Cruickshanks, KJ; and Wiley, TL (2010) reported that both veterans and non-veterans were equally likely to have hearing loss and that [the] degree of hearing loss increased with age."

In July 2014, the Appellant submitted a private hearing loss and tinnitus DBQ.  The private audiologist, M.G., noted that he did not review the Appellant's claims file but based his determination on an examination of the Appellant and the Appellant's civilian medical records.  The Appellant reported that his hearing loss caused problems with communication.  The examination indicated that pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Avg
Right
35
35
50
65
70
55
Left
30
30
60
65
70
56.25

The examiner reported speech discrimination scores of 70 percent in the right ear and 72 percent in the left ear.  The examiner opined that the Appellant's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner's rationale was "exposed to gun fire." 

Bilateral Hearing Loss

In the present case, the Appellant has a current, bilateral hearing loss disability, as VA defines it.  38 C.F.R. § 3.385.  The August 2013 private audiological report, the May 2014 VA report of audiometric examination, and the July 2014 private audiological report reflect that the Appellant's auditory thresholds are at 40 or greater for at least one the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz, bilaterally, or are at 26 or greater for at least three of the applicable frequencies, bilaterally; and, on private audiometric tests in August 2013 and July 2014, his speech recognition scores were less than 94.  The diagnosis was of bilateral sensorineural hearing loss.

Next, the evidence of record supports a finding that the Appellant was exposed to noise during his period of ACDUTRA.  The Appellant provided a description of his noise exposure through his written statements.  He reported that during his training, he fired rifles.  He noted his noise exposure to include firearms and stated that he did not use ear protection.  Given that noise exposure from firearms is consistent with the conditions of basic training, and resolving all reasonable doubt in the Appellant's favor, the Board finds that an in-service element, i.e., the Appellant's exposure to noise from rifle fire is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The mere fact of noise exposure, however, does not necessarily mean that the Appellant incurred a hearing loss disability during ACDUTRA as a result.  The Board turns to the third element of service connection, whether there is a nexus, or link, between the in-service noise exposure and the current bilateral hearing loss disability.

In support of the claim is the July 2014 opinion from private audiologist, M.G., which states the Appellant's bilateral hearing loss was at least as likely as not caused by or the result of an event in service, and provided the rationale that the Appellant was "exposed to gun fire."  While the Appellant was exposed to noise from gun fire in service, the Board finds pertinent that the July 2014 opinion contains no reference to the service treatment records showing a normal whispered voice test and an "H-1" physical profile (in April 1960) before, and (in November 1960) after the Veteran's exposure to noise during his period of active duty for training.  This evidence shows, at the November 1960 separation examination, that no defect or abnormality of the ears, ear drums, hearing, or auditory acuity, as well as any organic defect, was found on examination.  In the same way, according to the November 1960 Report of Medical History, the Appellant related his lay accounts of what he was experiencing at that time and made no mention that he had problems with his hearing.  Instead, at that time, the Veteran wrote that his present health was good and denied having any trouble with his ears.  Thus, in light of the lay and medical evidence contained in the service treatment records, which speak to the state of the Appellant's hearing acuity before and after he was exposed to noise in service, the Board finds that the July 2014 opinion from M.G. is not fully supported by a well-reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For this reason, the probative weight and value of this opinion is diminished.

The Board finds the May 2014 VA DBQ report to be persuasive.  The May 2014 examiner fully reviewed the claims file; and, in the report, the VA examiner had the right to consider the lay and medical evidence contained in the service treatment records.  In doing so, the examiner explained that the Appellant's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service, with the rationale that the Appellant's hearing loss was consistent with presbycusis according to a 1990 study and that veterans and non-veterans are equally likely to suffer hearing loss according to a 2010 study and that the degree of hearing loss increased with age.  In this case, the May 2014 opinion contains an analysis that is supported by the record and clearly articulates the rationale for concluding that the Appellant's hearing loss is not of service origin.  Therefore, the May 2014 VA opinion is entitled to great probative weight and value.

The claim is also supported by the Appellant's lay statements that he believes there is a nexus between his bilateral hearing loss disability and his military service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause diminished hearing.  Therefore, the Appellant's lay statement could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the facts are complex enough that the Appellant's intuition about the cause of his hearing loss is not sufficient to outweigh the May 2014 opinion of the VA expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  Accordingly, the Board finds that the Appellant's lay statement to be of minimal probative value compared to the May 2014 VA opinion against the claim. 

For the reasons discussed above, the preponderance of the evidence weighs against finding that the Appellant's current hearing loss disability is related to any exposure to noise that he sustained during his period of ACDUTRA.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102 (2016).  Accordingly, service connection for bilateral hearing loss is denied.

Tinnitus

In the present case, the Appellant was diagnosed with bilateral tinnitus during the private and VA audiometric examinations in May 2014 (VA) and July 2014 (private).  As such, the first requirement for the establishment of service connection is met.  See Shedden v. Principi, supra.

As previously indicated above, and in resolving all reasonable doubt in the Appellant's favor, his account of noise exposure is consistent with the conditions of basic training; therefore, an in-service element, i.e., the Appellant's exposure to noise from rifle fire is established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Again, the mere fact of noise exposure, however, does not necessarily mean that the Appellant incurred tinnitus during ACDUTRA as a result.  The Board turns to the third element of service connection, i.e., whether there is a nexus, or link, between the in-service noise exposure and the current diagnosis of tinnitus.

In this regard, the record contains the Appellant's July 2014 and September 2015 statements indicating a history of tinnitus during and since service.  However, it is of particular significance that upon separation examination conducted in November 1960, the Appellant reported no symptoms of tinnitus.  In fact, the Appellant wrote that he was in good health, had no ear trouble, and signed his name under that statement.  In weighing the Appellant's earlier statements as contained in the service department records against his later contentions that he has had tinnitus since service, the Board can and does attach more credibility and probative value to the earlier statements in November 1960, because they do reflect what the Appellant was experiencing at that time.  This examination by the service department, as well as his November 1960 Report of Medical History that he completed over his signature, is particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  This report was generated with a view towards ascertaining the Appellant's then-state of his physical fitness and is akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The fact that the Appellant denied any ear trouble when he presented for the November 1960 separation examination signifies, at the very least, that he was not having any ear problems at the time of his separation examination.  This assertion of the Appellant at the time of his separation from service is an express denial of ear problems or ear-related symptoms at the time of his separation and refutes any subsequent contention from the Appellant that he had experienced an onset of symptomatology consistent with tinnitus during and since service.

The Appellant, as a lay person, is competent to report having suffered an onset of tinnitus in service after having been exposed to gun fire and to have had symptoms of this condition since service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran is competent to describe having an onset of tinnitus in service, the Board finds that these statements are not accurate and, therefore, do not probatively establish the incurrence of tinnitus in service. 

Here, the Board notes that the earliest indication in the record of an onset of in-service symptoms of tinnitus appears more than 50 years following his separation from service.  The Board finds that these subsequent reports of an in-service onset of tinnitus made decades following his noise exposure, are less credible than the Appellant's earlier denials of any ear difficulties during service as noted in the service department records.

Ultimately, any lay assertions from the Appellant on an in-service onset of tinnitus are less credible than the objective medical evidence of record, which directly contradicts such lay statements by demonstrating no in-service ear trouble or symptomatology.  While the Appellant may currently assert that he noticed an onset of tinnitus symptoms in service, following his exposure to gun fire, those statements appear to be an inaccurate recollection of past events, which are much less reliable than the in-service descriptions of his medical condition at the time of his separation examination.  As such, the Board determines that the Appellant's statements of an in-service onset of tinnitus symptoms were an inaccurate recollection of a history that occurred approximately five decades earlier, when compared against the medical and lay evidence contained in the service department records, and are thus unreliable and entitled to no probative value.

During the July 2014 private examination, the Appellant reported that his tinnitus began during service and that he continued to experience recurrent tinnitus.  See July 2014 private examination.  Because the July 2014 private examiner relies on a history provided solely by the Appellant, which, as discussed above, lacks credibility, in formulating a positive etiology opinion, it amounts to no more than a medical opinion premised upon unsubstantiated accounts of a claimant and likewise is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a medical opinion when it is based exclusively upon the recitations of a claimant).

In this case, as explained above, the credible and probative medical and lay evidence does not show that the Appellant had an in-service onset of ear trouble or any ear-related symptomatology, including tinnitus, at the time of his November 1960 separation examination.  Rather, it shows, following the Appellant's exposure to gun fire in service, he denied any pertinent history and was found to have no defect or abnormality of the ears, ear drums, hearing, or auditory acuity, as well as any organic defect, on separation examination.  See November 1960 Report of Medical Examination, Physical Profile of "1" for Hearing (showing a high level of medical fitness for hearing); November 1960 Report of Medical History.

The remaining medical opinion of record is that of the May 2014 VA examiner, who found that the Appellant's tinnitus was at least as likely as not related to his hearing loss, but found that neither was related to noise exposure in service.  The May 2014 VA examiner noted that the Appellant reported that his tinnitus "started years ago," and likewise noted the Appellant's service treatment records, in which he had denied having any complaints at service discharge.  The Board is of the opinion that a proper reading of the opinion by the May 2014 VA examiner is, at least implicitly, that the clinical evaluation of the ears and ear drums, as well as the hearing test, conducted at the time of the Appellant's separation examination did not reflect any defect affecting the ears.  Moreover, the VA examiner appears to be stating that, according to his knowledge, experience, and judgment and his review of the lay and medical history provided during and after service, tinnitus had not been shown to manifest until years after the offending in-service noise had ceased.  As such, the VA examiner was justified in relying on the Appellant's statement during the examination that his tinnitus "started years ago," because that statement, when considered together with the Appellant's earlier medical and lay evidence contained in the service treatment records, indicated that the Appellant's tinnitus was of post-service onset.  Accordingly, the claim fails to satisfy the nexus requirement.

In reaching this conclusion, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Appellant claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is denied.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


